Citation Nr: 1007679	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-06 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to March 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  Following the June 2005 rating 
decision, the claims file was transferred to the RO in 
Atlanta, Georgia.  

The Board notes that the Veteran had requested hearings 
before a Decision Review Officer at the RO and a Veterans Law 
Judge at the Board; however, in August 2006, he withdrew such 
hearing requests.

The Board observes that the Veteran was previously denied 
service connection for PTSD in a rating decision issued in 
January 2004.  The evidence associated with the claims file 
since the issuance of such prior final denial includes 
service personnel records, which were received in December 
2005.  Applicable regulations provide that, at any time after 
VA issues a decision on a claim, if VA receives or associates 
with the claims file relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of the 
same section (which defines new and material evidence).  The 
regulation further identifies service records related to a 
claimed in-service event, injury, or disease as relevant 
service department records.  38 C.F.R. § 3.156(c)(1)(i).  As 
such, new and material evidence is not needed to reopen a 
previously denied claim when relevant service treatment 
records and/or any other relevant service department records 
are received after a prior final denial.  Rather, the claim 
is simply reviewed on a de novo basis.  In the instant case, 
the Board finds that the newly received service personnel 
records are not relevant.  In this regard, as will be 
discussed herein, the Veteran has claimed that he has PTSD as 
a result of a fire in his barracks while he was stationed in 
Nurnberg, Germany, around March 1975 with the 501st 
Maintenance Battalion, 123rd Company.  His service personnel 
records do not show assignment to such unit, nor do they 
reveal evidence that the Veteran participated in combat with 
the enemy.  As such, the newly received service personnel 
records fall outside of the scope of 38 C.F.R. § 3.156(c) 
and, as such, new and material evidence is required in order 
to reopen the Veteran's claim.

The Board notes that in the June 2005 rating decision, the RO 
reopened the Veteran's claim for PTSD and denied it on the 
merits.  However, prior to consideration of the Veteran's 
claim on the merits, the Board is required to consider the 
issue of finality, see 38 U.S.C.A. §§ 7104(b), 5108; see also 
Barnett v. Brown, 8 Vet. App. 1 (1995), and as such, the 
issue has been characterized as shown on the first page of 
this decision.  Insofar as the Board's determination as to 
finality is favorable to the Veteran and consistent with the 
RO's actions, he is not prejudiced by the Board's actions 
herein.  See Barnett, supra at 4; Bernard v. Brown, 4 Vet. 
App. 384, 390-92 (1993).  

The Board also recognizes that the Veteran has presented 
evidence of multiple psychiatric disorders, including PTSD, 
schizophrenia, and major depressive disorder.  However, for 
the purposes of determining whether new and material evidence 
has been received in order to reopen the Veteran's claim of 
entitlement to service connection for PTSD, the Board notes 
that the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that, for purposes of determining 
whether a new claim has been submitted under 38 U.S.C.A. § 
7104(b), the "factual basis" of a service connection claim 
is the Veteran's disease or injury, rather than the symptoms 
of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) has recently determined that the scope of 
Boggs and Ephraim is limited to claims to reopen.  
Specifically, the Court stated that Boggs, as well as 
Ephraim, relies upon a diagnosis to define the scope of a 
claim only retrospectively-after there has been a finding of 
fact based upon competent medical evidence.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 8 (2009) (emphasis in original).  
In contexts of section 5108 and requests to reopen, this 
accomplishes a balancing effect that preserves the finality 
of agency decisions while not precluding Veterans from 
pursuing claims based on evidence of injuries or diseases 
distinct from those upon which benefits have been denied.  
Id.  However, the Court determined that the advantages of 
treating separate diagnoses as separate claims in cases to 
reopen do not exist where separate diagnoses are rendered for 
the same reported symptoms during the initial processing of a 
claim for benefits.  Id.  

Therefore, in light of the Court's decision in Clemons and 
the Board's decision to reopen the Veteran's claim of 
entitlement to service connection for PTSD herein, the Board 
has recharacterized the issue regarding the merits of the 
Veteran's claim of entitlement to service connection for PTSD 
as entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD. 

The merits of the issue of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in January 2004, the RO denied 
service connection for PTSD.  

2.  Evidence added to the record since the final January 2004 
RO denial is not cumulative or redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for PTSD.  


CONCLUSIONS OF LAW

1.  The January 2004 RO decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2009)].

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision to reopen the Veteran's claim of 
entitlement to service connection for PTSD is completely 
favorable and, in that regard, no further action is required 
to comply with the Veterans Claims Assistance Act of 2000 
(VCAA) and the implementing regulations.  Consideration of 
the merits of the Veteran's claim is deferred, however, 
pending additional development consistent with the VCAA.

In a rating decision issued in January 2004, the RO denied 
service connection for PTSD.  The RO considered the Veteran's 
service treatment records, private medical records, and VA 
treatment records.  The RO determined that service connection 
was not warranted as the Veteran did not have a verifiable 
stressor.  It was noted that the Veteran's post-service 
records revealed a diagnosis of PTSD; however, such diagnosis 
was not based on a confirmed stressor.  Therefore, the RO 
denied service connection for PTSD.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a).  

In January 2004, the Veteran was advised of the decision and 
his appellate rights.  No further communication was received 
from the Veteran until March 2005, when VA received his 
application to reopen such claim.  Therefore, the January 
2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2009)].

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
Veteran filed his application to reopen his claim of 
entitlement to service connection for PTSD in March 2005, the 
definition of new and material evidence effective August 29, 
2001, found at 38 C.F.R. § 3.156(a), applies in this case.  

New evidence means existing evidence not 
previously submitted to agency decision 
makers.  Material evidence means existing 
evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Since the final RO denial in January 2004, additional VA 
treatment records and statements to corroborate the Veteran's 
claimed in-service stressor of a fire in his barracks has 
been submitted.  Specifically, in the Veteran's claim to 
reopen, he indicated that he was stationed in Nurnberg, 
Germany around March 1975 with the 501th Maintenance 
Battalion, 123rd Company.  The Veteran also provides the 
names of three other service members who were in the barracks 
with him at the time of the fire.  

The Board concludes that the evidence received since the 
prior final denial is new in that it was not previously of 
record.  It is material because it is not cumulative and 
redundant of the evidence of record at the time of the prior 
denial.  The newly received evidence includes specific 
information to help verify the Veteran's alleged in-service 
stressor by providing a location, an approximate date of the 
incident and names of potential witnesses.  Therefore, the 
Board finds that the new evidence tends to prove a previously 
unestablished fact necessary to substantiate the underlying 
claim of service connection for PTSD.  Consequently, the 
newly received evidence raises a reasonable possibility of 
substantiating the Veteran's claim.  Accordingly, the claim 
of entitlement to service connection for PTSD is reopened.  


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for PTSD 
is granted.


REMAND

A review of the record indicates that further development is 
necessary with respect to the Veteran's claim of entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD.  Although the Board regrets the additional 
delay, a remand is necessary to ensure that due process is 
followed and that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every 
possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The Veteran contends that his acquired psychiatric disorder 
is due to his experience of surviving a fire during his 
military service.  The Veteran claims that he was in his 
barracks and a fellow solider fell asleep while smoking, 
causing the barracks to catch fire and trap him inside.  As a 
result, since his military experience, he has recurrent 
nightmares and will wake up in the middle of the night and 
break down a door if he feels trapped.  

The Board finds that the Veteran has not received sufficient 
notice as required by the VCAA.  Although the RO sent him a 
VCAA notice letter in April 2005, such was pertinent only to 
PTSD.  As indicated previously, the Board has expanded the 
Veteran's claim in accordance with Clemons, to include all 
diagnosed acquired psychiatric disorders.  Moreover, the 
Veteran has not been afforded notice of the evidence and 
information necessary to establish a disability rating and 
effective date for his claim on appeal.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, proper 
notice consistent with the VCAA should be provided to the 
Veteran on remand.

Additionally, the Board finds that the Veteran has provided 
sufficient information for the U.S. Army and Joint Services 
Records Research Center (JSRRC) to attempt to verify his 
claimed in-service stressor.  In this regard, the Board 
observes that the evidence necessary to establish the 
occurrence of a stressor during service varies depending on 
whether the Veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Here, since the 
Veteran's military personnel records, including his DD Form 
214, and other evidence of record do not indicate he received 
any medals, badges, wounds, or decorations specifically 
denoting combat against enemy forces (see again VAOPGCPREC 
12-99 (October 18, 1999)), other credible evidence is needed 
to verify his alleged stressors.  38 C.F.R.§ 3.304(f)(1); 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996). 

The Veteran's claimed stressor, as previously mentioned, is 
that in March 1975, the Veteran was trapped in his barracks 
when it caught on fire after a fellow soldier fell asleep 
while smoking a cigarette.  The Veteran names the soldier who 
fell asleep, as well as two other service members who were 
trapped with him in the barracks.  The Veteran, in his March 
2005 claim to reopen, provided VA with the date and the names 
of the other service members in the barracks.  He also stated 
he was stationed in Germany with the 501th Maintenance 
Battalion, 123rd Company.  The Veteran's DD Form 214 reflects 
that his last duty assignment was with Headquarters & A 
Company of the 123rd Maintenance Battalion.  Additionally, 
his service treatment records reflect that the Veteran was 
awarded a General Discharge Certificate from such unit and he 
was provided with his separation examination at the United 
States Army Hospital in Nurnberg, Germany.  Therefore, the 
Board finds that a remand is necessary in order to have the 
JSRRC attempt to verify or confirm this claimed stressor.  

Furthermore, the record reflects that, in addition to a 
diagnosis of PTSD, the Veteran has been diagnosed with 
schizophrenia and major depressive disorder.  The Board 
observes that, while the Veteran's service treatment records 
are negative for any complaints, treatment, or diagnoses 
relevant to psychiatric symptomatology, he was discharged due 
to failure to adapt to the United States Army after being 
fired from two jobs, disregarding regulations, and showing 
contempt for authority.  Therefore, the Board finds that the 
Veteran should be afforded a VA examination to determine if 
his acquired psychiatric disorder, to include PTSD, is 
etiologically related to service, to include any verified 
stressor and/or his apparent behavior problems resulting in 
discharge.

Additionally, while on remand, any outstanding VA treatment 
records should be obtained.  In this regard, the Board notes 
that the Veteran receives treatment at the Augusta, Georgia 
VA Medical Center and the most recent records are dated in 
November 2005.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).




Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must notify the Veteran 
of the information and evidence needed 
to substantiate his recharacterized 
claim of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD, and of what 
part of such evidence he should obtain 
and what part the Secretary will 
attempt to obtain on his behalf.  Such 
letters should also provide him notice 
of the downstream disability rating and 
effective date elements of his claim in 
accordance with Dingess/Hartman, supra. 

2.  Obtain any outstanding treatment 
records from the Augusta, Georgia, VA 
Medical Center dated from November 2005 
to the present.  All reasonable attempts 
should be made to obtain such records.  
If any records cannot be obtained after 
reasonable efforts have been made, issue 
a formal determination that such records 
do not exist or that further efforts to 
obtain such records would be futile, 
which should be documented in the claims 
file.  The Veteran must be notified of 
the attempts made and why further 
attempts would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  Submit the Veteran's stressor 
information as described in documents 
of record (i.e., a fire in the barracks 
in March 1975 while he was serving with 
the Headquarters & A Company of the 
123rd Maintenance Battalion in 
Nurnberg, Germany) as well as any 
supporting documentation deemed 
necessary to the U.S. Army and Joint 
Services Records Research Center 
(JSRRC), and any other appropriate 
records repository, for research into 
corroboration of the claimed stressor.  
The JSRRC should be provided a copy of 
any information obtained concerning the 
events in question.  Follow up on any 
additional action suggested by the 
JSRRC.  

4.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the AMC/RO should prepare a 
report detailing the occurrence of any 
specific in-service stressor(s) deemed 
established by the record.  This report 
is then to be added to the Veteran's 
claims file.  If the occurrence of no 
claimed in-service stressor(s) is/are 
verified, then the AMC/RO should so state 
in its report.

5.  After the development requested above 
has been completed to the extent 
possible, the Veteran should be afforded 
a VA psychiatric examination in order to 
evaluate any present mental disorders.  
The examiner should review all pertinent 
medical records in the claims file and a 
copy of this REMAND, and should state in 
the examination report that such review 
was performed.

The purpose of the examination is to 
determine the nature and etiology of the 
Veteran's current acquired psychiatric 
disorder(s), to include whether PTSD is 
present, and, if so, whether it is 
related to any in-service stressor(s).  
(The AMC/RO must specify for the examiner 
the stressor(s) that it has determined 
are established by the record.)  

In addition to examining the Veteran, the 
examiner should review his entire medical 
history, to include in-service and post-
service medical reports.  The examiner 
should also reconcile all psychiatric 
diagnoses documented in the Veteran's  
records and provide a current psychiatric 
diagnosis(es).  The examiner should 
utilize THE AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, (4th ed. 
1994) (DSM-IV) in arriving at diagnoses 
and identify all existing psychiatric 
diagnoses.  

With respect to the claimed PTSD, the 
examiner must be provided with a list of 
the in-service stressor(s), if any, found 
by the AMC/RO to be corroborated by the 
evidence, the receipt of which should be 
acknowledged in the examination report.  
The examiner must determine whether the 
Veteran has PTSD and, if so, whether any 
in-service stressor(s) found to be 
established by the AMC/RO is sufficient 
to produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the AMC/RO may be considered as 
stressors.  If PTSD is diagnosed, the 
examiner must explain how each of the 
diagnostic criteria is or is not 
satisfied, and identify the stressor(s) 
supporting the diagnosis.

In addition, the examiner should state 
whether it is likely, unlikely, or at 
least as likely as not, that any 
diagnosed acquired psychiatric disorder, 
other than PTSD, found during the 
examination had its clinical onset during 
service or is related to any in-service 
disease, event, or injury, to include the 
Veteran's apparent behavior problems 
resulting in discharge.

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

6.  Upon receipt of the VA psychiatric 
examination report, the AMC/RO should 
conduct a review to verify that all 
requested opinions have been offered.  
If information is deemed lacking, the 
AMC/RO should refer the report to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2 (if the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).

7.  After completing the above actions, 
to include any other development as may 
be indicated by any response received as 
a consequence of the actions taken in 
the preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated based on the entirety of 
the evidence.  If the claim remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


